

Exhibit 10.1
 


SHARE EXCHANGE AGREEMENT
 
    This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of September 11,
2009, by and among Mezabay International, Inc.(Formerly, Cardtrend International
Inc.), a Nevada corporation (“the Company”), and Gaeawave Sdn. Bhd. (Company No.
837545-X ), a corporation incorporated in Malaysia (“GAEAWAVE”), having a
register office address at 50-2, Jalan 1/76D, Desa Pandan, 55100 Kuala Lumpur,
Malaysia, and the shareholders of GAEAWAVE, namely Tey Yong Qing (“TEY”),
holding Malaysian I/C Card Number 840623-07-5685,  Chai Kok Wai (“CHAI”),
holding Malaysian I/D Card number 721103-08-6143.




W I T N E S S E T H:
 
    WHEREAS, TEY and CHAI presently own 100% of the common stock of GAEAWAVE
(the “Gaeawave Shares”);
 
    WHEREAS, the Company desires to acquire from TEY and CHAI all of the
Gaeawave Shares in exchange for the issuance by the Company of 10,000,000 shares
of preferred stock of the Company with a par value of $0.001 per share
containing the rights and preferences thereof as set forth on Exhibit A to this
Agreement (“Series D Preferred Stock”) on the terms and conditions set forth
below (the “Exchange”); and
 
    WHEREAS, the parties desire this to be a tax-free exchange under the United
States Internal Revenue Code.
 
    NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:


ARTICLE I


Definitions
 
    In addition to terms defined elsewhere in this Agreement, the following
terms when used in this Agreement shall have the meanings indicated below:
 
    “Affiliate” shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the other Person, and (c) any director or senior officer
of such Person.  For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to








1







--------------------------------------------------------------------------------










direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
    “Agreement” shall mean this Share Exchange Agreement together with all
exhibits and schedules referred to herein, which exhibits and schedules are
incorporated herein and made a part hereof.
 
    “Certificates” shall have the meaning set forth in Section 2.4.
 
   “Closing” shall have the meaning set forth in Section 2.2.
 
   “Closing Date” shall mean the date that the Closing takes place.
 
   “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
   “Commission” shall mean the United States Securities and Exchange Commission.
 
   “Company Common Stock” shall mean the shares of the Company’s $0.001 par
value per share common stock.
 
    “Company Loss” shall have the meaning set forth in Section 5.5.
 
    “Confidential Information” means any information concerning the businesses
and affairs of GAEAWAVE or the Company that is not already generally available
to the public.
 
    “Effective Time” shall have the meaning set forth in Section 2.3.
 
    “Environmental Laws” shall have the meaning set forth in Section 3.18.
 
    “Exchange” shall have the meaning set forth in the recitals.
 
    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
    “Exchange Consideration” shall have the meaning set forth in Section 2.1(a).
 
    “Exchange Documents” shall have the meaning set forth in Section 3.2.
 
    “Financial Statements” shall mean GAEAWAVE’s audited consolidated balance
sheets, statement of operations, changes in stockholders equity and cash flow as
of July 31st, 2009 since its inception prepared and audited in conformity with
GAAP.
 
    “GAAP” shall mean United States generally accepted accounting principles.
 
    “Guaranty” shall mean, as to any Person, all liabilities or obligations of
such Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such






2





--------------------------------------------------------------------------------








indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.
 
    “Indemnified Party” shall have the meaning set forth in Section 5.7.
 
    “Indemnifying Party” shall have the meaning set forth in Section 5.7.
 
    “Intellectual Property” means patents, copyrights, trademarks, applications
for any of the foregoing, and trade secrets.
 
    “Gaeawave Share” shall mean the shares of GAEAWAVE’s Ringgit Malaysia One
(MYR1.00) par value per share common stock.
 
    “Gaeawave Loss” shall have the meaning set forth in Section 5.3.
 
    “Investments” shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.
 
    “Knowledge” shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such reasonable investigation and inquiry as such reasonable individual
would under such similar circumstances make, and in the case of a Person other
than an individual, the knowledge that a senior officer,  director or manager of
such Person, or any other Person having responsibility for the particular
subject matter at issue of such Person, would have after such reasonable
investigation and inquiry as such senior officer, director, manager or
responsible Person would under such similar circumstances make.
 
    “Law” and “Laws” shall mean any federal, state, local or foreign statute,
law, ordinance, regulation, rule, code, order or other requirement or rule of
law.
 
    “Liabilities” shall mean any direct or indirect indebtedness, liability,
claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, including, without limitation, liabilities on
account of taxes, other governmental charges or Litigation, whether or not of a
kind required by GAAP to be set forth on a financial statement.
 
    “Litigation” shall mean any actions, suits, investigations, claims or
proceedings.
 
    “Material Adverse Effect” shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition
 
 








3







--------------------------------------------------------------------------------






(financial or otherwise), results of operations, assets, liabilities,
properties, or business of the Company or GAEAWAVE, as applicable.
 
    “Periodic Reports” shall mean the Forms 10-KSB, 10-K, 10-QSB, 10Q, 8-K, and
other Commission filings required by the Securities Exchange Act of 1934, as
amended and Securities Act of 1933, as amended, which have been filed by the
Company with the Commission for the period beginning on January 1, 2007 and
ending at the Closing Date.
 
    “Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.
 
    “Rescission” and “Rescission Notice” shall have the meanings as ascribed to
in Section 6.7 of this Agreement.
 
    “Securities Act” shall mean the Securities Act of 1933, as amended.
 
    “Series D Preferred Stock” shall mean the shares of preferred stock of the
Company with a par value of $0.001 per share containing the rights and
preferences thereof as set forth on Exhibit A to this Agreement.
 
    “Spin-off” means the deconsolidation of a Subsidiary or Affiliate company of
the Company whereas such Subsidiary or Affiliate company is disposed off through
the arrangement of pro-rata distribution to existing shareholders of the
Company.
 
    “Subsidiary” of any Person shall mean any Person, whether or not
capitalized, in which such Person owns, directly or indirectly, an equity
interest of more than fifty percent (50%), or which may effectively be
controlled, directly or indirectly, by such Person.
 
    “Tax” and “Taxes” shall mean (i) all income, excise, gross receipts, ad
valorem, sales, use, employment, franchise, profits, gains, property, transfer,
payroll, withholding, severance, occupation, social security, unemployment
compensation, alternative minimum, value added, intangibles or other taxes,
fees, stamp taxes, duties, charges, levies or assessments of any kind whatsoever
(whether payable directly or by withholding), together with any interest and any
penalties, fines, additions to tax or additional amounts imposed by any
governmental or regulatory authority with respect thereto, (ii) any liability
for the payment of any amounts of the type described in (i) as a result of being
a member of a consolidated, combined, unitary or aggregate group for any Taxable
period, and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of being a transferee or successor to any
person or as a result of any express or implied obligation to indemnify any
other Person.
 
    “Tax Returns” shall mean returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
 
    “Termination Date” shall have the meaning set forth in Section 6.6.










4







--------------------------------------------------------------------------------




 
    “Trademarks” means trademarks, service marks, trade names, Internet domain
names, designs, slogans, and general intangibles of like nature.
 
    The words “hereof”, “herein” and “hereunder” and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.


ARTICLE II


Transactions; Terms of Share Exchange; Manner of Exchange
 
    2.1           Exchange of Shares.  Subject to the terms and conditions of
this Agreement, at the Effective Time (as defined below):
 
        (a)     The Company shall issue to TEY and CHAI an aggregate of
10,000,000 newly issued shares of Series D Preferred Stock (the “Exchange
Consideration”) in the names and denominations as set forth on Schedule 2.1
hereto.
 
        (b)     TEY and CHAI agree to deliver to the Company an original stock
certificate or certificates evidencing two million five hundred thousand
(2,500,000) issued shares of Gaeawave Shares valued at MYR1.00 each,
representing 100% of the issued and  fully paid up Gaeawave Shares. Further, TEY
and CHAI agree to provide appropriately executed transfer documents in favor of
the Company, in order to effectively vest in the Company all right, title and
interest in and to the Gaeawave Shares.
 
       (c)     The Exchange shall be consummated pursuant to the terms of this
Agreement, which has been approved and adopted by the respective Board of
Directors of the Company and GAEAWAVE.
 
       (d)     The securities issued by the Company in connection with this
Share Exchange Agreement are issued pursuant to the exemption from registration
contained in Regulation S of the Securities Act of 1933.
 
    2.2   Time and Place of Closing.  The closing of the transactions
contemplated hereby (the “Closing”) will take place at 9:00 A.M. on the date
following the satisfaction or waiver of all conditions to the obligations of the
Parties to consummate the transactions contemplated hereby as set forth in
Article VI (other than conditions with respect to actions the respective parties
will take at the Closing itself) (the “Closing Date”). The Closing shall be held
at Unit 506, Block D, Phileo Damansara 1, 9, Jalan 16/11, 46350, Petaling Jaya,
Malaysia, or such other place as may be mutually agreed upon by the parties. The
parties agree to take all necessary and prompt actions so as to complete the
Closing on or before September 30, 2009.
 
    2.3    Effective Time.  The Exchange and other transactions contemplated by
this Agreement shall become effective on the Closing Date (the “Effective
Time”).
 
    2.4     Exchange of Shares.  At the Closing, TEY and CHAI shall surrender
each certificate or certificates which represented 100% of the issued and fully
paid up shares of Gaeawave Shares immediately prior to the Closing Date (the
“Certificates”) and TEY and CHAI shall at the Effective Time receive in exchange
therefore the number of whole Exchange Consideration issuable (the number of
shares issuable to the respective stockholder shall be rounded up to the next
whole number).  The Company shall not be obligated to












5









--------------------------------------------------------------------------------




deliver the Exchange Consideration to which any of TEY and CHAI is entitled as a
result of the Exchange until TEY and CHAI surrender the Certificate or
Certificates for exchange as provided in this Section 2.4.  Any other provision
of this Agreement notwith­stand­ing, the Company shall not be liable to any of
TEY and CHAI for any amounts paid or property delivered in good faith to a
public official pursuant to any applicable abandoned property, escheat or
similar law.
 
    2.5     Legending of Securities.  Each certificate for the Company Common
Stock to be issued to TEY and CHAI upon conversion of the shares of the Series D
Preferred Stock as part of the Exchange Consideration shall bear substantially
the following legend:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED OR SOLD IN
THE UNITED STATES OR TO U.S. PERSONS UNLESS THE SECURITIES ARE REGISTERED UNDER
THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS IS
AVAILABLE.  FURTHER, HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”
 
    2.6           Fractional Shares.  Notwithstanding any other provision of
this Agreement, if any of TEY and CHAI would otherwise have been entitled to
receive a fraction of a share of the Company Common Stock (after taking into
account all certificates delivered by TEY and CHAI), the number of shares
issuable to the respective stockholder shall be rounded up to the next whole
number.
 
    2.7           Lost, Stolen or Destroyed Certificates.  In the event that any
Certificates shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by such stockholder of GAEAWAVE (setting forth the number
Gaeawave Shares, represented by such lost, stolen or destroyed Certificates),
after reasonable investigation by the Company to confirm ownership of such
Certificate, which shall be satisfactory to the Company, in the Company’s sole
satisfaction, the Company shall pay such stockholder of GAEAWAVE the Exchange
Consideration to which such stockholder is entitled.  Further, any stockholder
representing that there is a lost, stolen or destroyed Certificate shall agree
to indemnify and hold harmless the Company from and against any and all
liability, loss, damage and expense in connection with, or arising out of such
lost, stolen or destroyed Certificate.


ARTICLE III


Representations and Warranties of the Company
 
    In order to induce GAEAWAVE, TEY and CHAI to enter into this Agreement and
to consummate the transactions contemplated hereby, the Company makes the
representations and warranties set forth below to GAEAWAVE, TEY and CHAI.
 
    3.1           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Nevada.  The Company is duly qualified to transact business as a foreign
corporation in all jurisdictions where the ownership or leasing of its
properties or the conduct of its business requires such qualification except
where the failure to so qualify would not have a Material Adverse Effect on the
Company.










6







--------------------------------------------------------------------------------




 
    3.2           Authorization; Enforceability.  The execution, delivery and
performance of this Agreement by the Company and all other agreements to be
executed, delivered and performed by the Company pursuant to this Agreement
(collectively, the “Exchange Documents”) and the consummation by the Company of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate or individual action on the part of the Company.  This
Agreement and the Exchange Documents have been duly executed and delivered by
the Company, and constitute the legal, valid and binding obligation of the
Company, assuming the due authorization, execution and delivery of this
Agreement by GAEAWAVE, TEY and CHAI, enforceable in accordance with their
respective terms, except to the extent that their enforcement is limited by
bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
 
    3.3           No Violation or Conflict.  To the Knowledge of the Company,
the execution, delivery and performance of this Agreement and the Exchange
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby: (a) do not violate or conflict
with any provision of law or regulation (whether federal, state or local), or
any writ, order or decree of any court or governmental or regulatory authority,
or any provision of the Company’s Articles of Incorporation or Bylaws; and (b)
do not and will not, with or without the passage of time or the giving of
notice, result in the breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default), cause the acceleration
of performance, give to others any right of termination, amendment, acceleration
or cancellation of or require any consent under, or result in the creation of
any lien, charge or encumbrance upon any property or assets of the Company
pursuant to any instrument or agreement to which the Company is a party or by
which the Company or its properties may be bound or affected, other than
instruments or agreements as to which consent shall have been obtained at or
prior to the Closing.
 
    3.4           Consents of Governmental Authorities and Others.  To the
Knowledge of the Company, other than in connection with the provisions of the
Nevada Revised Statutes, the Exchange Act, and the Securities Act, no consent,
approval, order or authorization of, or registration, declaration, qualification
or filing with any federal, state or local governmental or regulatory authority,
or any other Person, is required to be made by the Company in connection with
the execution, delivery or performance of this Agreement by the Company or the
consummation by the Company of the transactions contemplated hereby, excluding
the execution, delivery and performance of this Agreement by GAEAWAVE, TEY and
CHAI.
 
    3.5           Conduct of Business.  Since January 1st, 2009, the Company has
conducted its business in the ordinary and usual course consistent with past
practices and there has not occurred any Material Adverse Effect on the Company,
except as has been previously notified in its Periodic Reports filed with the
United States Securities and Exchange Commission. Since September 8th , 2009,
the Company has not (a) amended its Articles of Incorporation or Bylaws; (b)
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
its capital stock or any option, warrant or other right to purchase or acquire
any such capital stock;  (c) granted or made any mortgage or pledge or subjected
itself or any of its properties or assets to any lien, charge or encumbrance of
any kind;  (d) made or committed to make any capital expenditures in excess of
$100,000; (e) become subject to any Guaranty;  (f) to the Knowledge of the
Company, been named as a party in any Litigation, or become the focus of any
investigation by any government or regulatory agency or authority;  (g) declared
or paid any dividend or other distribution with respect to its capital












7







--------------------------------------------------------------------------------










stock; or  (h) to the Knowledge of the Company, experienced any other event or
condition of any character which has had, or could reasonably be expected to
have, a Material Adverse Effect on the Company.
 
    3.6           Litigation.  As of the date of filing of the 10K for the
period ended June 30, 2009, there was no Litigation pending or, to the Knowledge
of the Company, threatened before any court or by or before any governmental or
regulatory authority or arbitrator, (a) affecting the Company (as plaintiff or
defendant) or (b) against the Company relating to the Company Common Stock or
the transactions contemplated by this Agreement.
 
    3.7           Brokers.  The Company has not employed any broker or finder,
nor has it nor will it incur, directly or indirectly, any broker’s, finder’s,
investment banking or similar fees, commissions or expenses in connection with
the transactions contemplated by this Agreement or the Exchange Documents.
 
    3.8           Compliance.  To the Knowledge of the Company, the Company is
in compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to the
Company and its assets and properties.  To the Knowledge of the Company, the
Company is not subject to any judicial, governmental or administrative inquiry,
investigation, order, judgment or decree.
 
    3.9           Charter, Bylaws and Corporate Records.  GAEAWAVE, TEY and CHAI
have been provided with true, correct and complete copies of (a) the Articles of
Incorporation of the Company, as amended and in effect on the date hereof, (b)
the Bylaws of the Company, as amended and in effect on the date hereof, (c) the
minute books of the Company (containing all corporate proceedings from the date
of incorporation) and (d) all reports filed with the United States Securities
and Exchange Commission.  Such minute books contain accurate records of all
meetings and other corporate actions of the board of directors, committees of
the board of directors, incorporators and shareholders of the Company from the
date of their incorporation to the date hereof which were memorialized in
writing.
 
    3.10    Subsidiaries.  The Company has the following Subsidiaries and
Investmests: 
 
       .    Asia Payment Systems (HK) Ltd. (formerly Asian Alliance Ventures
(HK) Ltd.), incorporated under the Company Ordinance of Hong Kong.
 
       .    Cardtrend, Inc., incorporated in the State of Nevada, USA.
 
       .   Global Uplink, Inc., incorporated in the State of Nevada, USA.
 
       .    Asia Payment Systems Pte. Ltd., incorporated under the Company
Ordinance of Singapore
 
       .    Asia Payment System (China) Co., Ltd., incorporated under the
Company Ordinance of China
 
       .    Interpay International Group Ltd., incorporated in the British
Virgin Islands, and its subsidiaries and associated companies in the British
Virgin Islands, Malaysia, and Singapore.












8









--------------------------------------------------------------------------------






 
        .    Cardtrend Systems Sdn. Bhd., incorporated in Malaysia.
 
    3.11           Capitalization.  As of the date of this Agreement, the
authorized capital stock of the Company consists of (a) 1,500,000,000 shares of
common stock, $0.001 par value per share (“Company Common Stock”), of which as
of the date of this Agreement, about 844,000,000 shares of Company Common Stock
are issued and outstanding and (b) 10,000,000 shares of preferred stock, $0.001
par value per share (“Series D Preferred Stock”), of which as of the date of
this Agreement, none of the shares of Series D Preferred Stock is issued and
outstanding. All shares of outstanding Company Common Stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
non-assessable.
 
    3.12           Rights, Warrants, Options.  Except as disclosed in the
Periodic Reports, latest being the Form 10Q filed for the quarterly period ended
June 30, 2009 filed on August 20th , 2009, and the settlement of salaries owing
to the staff and the loans to the directors, estimated to about one hundred
million shares of the Company’s common stock after the date of this Agreement
and before the Closing, there will be no outstanding (a) securities or
instruments convertible into or exercisable for any of the capital stock or
other equity interests of the Company; (b) options, warrants, subscriptions,
puts, calls, or other rights to acquire capital stock or other equity interests
of the Company; or (c) commitments, agreements or understandings of any kind,
including employee benefit arrangements, relating to the issuance or repurchase
by the Company of any capital stock or other equity interests of the Company, or
any instruments convertible or exercisable for any such securities or any
options, warrants or rights to acquire such securities.
 
    3.13           Commission Filings and Financial Statements.  All of the
Periodic Reports and other filings required to be filed by the Company have been
filed with the Commission for the periods indicated in the definition of
Periodic Reports, and as of the date filed, each of the Periodic Reports were
true, accurate and complete in all material respects and did not omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.  The financial statements included in the
Periodic Reports of the Company: (a) have been prepared in accordance with the
books of account and records of the Company; (b) fairly present, and are true,
correct and complete statements in all material respects of the Company’s
financial condition and the results of its operations at the dates and for the
periods specified in those statements; and (c) have been prepared in accordance
with GAAP consistently applied with prior periods.
 
    3.14           Absence of Undisclosed Liabilities.  Other than as disclosed
by the Periodic Reports and the financial statements of the Company included in
the Periodic Reports, the Company does not have any Liabilities. The Company has
no Knowledge of any circumstances, conditions, events or arrangements which may
hereafter give rise to any Liabilities of the Company.
 
    3.15           Real Property.  The Company does not own any interest in real
property.  Except as disclosed in the Periodic Reports, the Company does not
lease, sublease, or have any other contractual interest in any real property.
 
    3.16           Benefit Plans and Agreements.  Except as disclosed in the
Periodic Reports, the Company is not a party to any Benefit Plan (as defined in
Section 4.17) or employment












9





--------------------------------------------------------------------------------














agreement under which the Company currently has an obligation to provide
benefits to any current or former employee, officer,  director, consultant or
advisor of the Company.
 
    3.17   Taxes.
 
        (a)    Neither the Company nor any Person on behalf of or with respect
to the Company has executed or filed any agreements or waivers extending any
statute of limitations on or extending the period for the assessment or
collection of any Tax.  No power of attorney on behalf of the Company with
respect to any Tax matter is currently in force.
 
        (b)   The Company is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and the Company has
not assumed any Tax obligations of, or with respect to any transaction relating
to, any other Person, or agreed to indemnify any other Person with respect to
any Tax.
 
        (c)    No Tax Return concerning or relating to the Company or its
operations has ever been audited by a government or taxing authority, nor is any
such audit in process or pending, and the Company has not been notified of any
request for such an audit or other examination. To the Knowledge of the Company,
no claim has been made by a taxing authority in a jurisdiction where Tax Returns
concerning or relating to the Company, or its operations, has not been filed,
that it is or may be subject to taxation by that jurisdiction.
 
        (d)   The Company has never been included in any consolidated, combined,
or unitary Tax Return.
 
        (e)   The Company has not (i) agreed to or is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
state, or local law by reason of a change in accounting method initiated by the
Company, and the Company has no Knowledge that the Internal Revenue Service
(“IRS”) has proposed any such adjustment or change in accounting method, or has
any application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Company, (ii) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Company or (iii) requested
any extension of time within which to file any Tax Return concerning or relating
to the Company or its operations
 
        (f)   To the Knowledge of the Company, no property owned by the Company
is (i) property required to be treated as being owned by another Person pursuant
to the provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended and in effect immediately prior to the enactment of the Tax Reform Act
of 1986, (ii) constitutes “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code or (iii) is “tax-exempt bond financed property”
within the meaning of Section 168(g) of the Code.
 
        (g)   The Company is not subject to any private letter ruling of the
IRS, or comparable rulings of other taxing authorities.
 
        (h)   The Company does not own any interest in any entity that is
treated as a partnership for U.S. federal income Tax purposes, or would be
treated as a pass-through or disregarded entity for any Tax purpose.












10







--------------------------------------------------------------------------------




 
       (i)   The Company has not constituted either a “distributing corporation”
or a “controlled corporation” within the meaning of Section 355(a)(1)(A) of the
Code in a distribution qualifying for tax-free treatment under Section 355 of
the Code (i) in the two years prior to the date of this Agreement or (ii) in a
distribution that could otherwise constitute part of a “plan” or “series of
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with this Agreement.
 
       (j)   The Company has no elections in effect for U.S. federal income Tax
purposes under Sections 108, 168, 441, 472, 1017, 1033 or 4977 of the Code.
 
    3.18   Environmental Matters.  No real property used by the Company
presently or in the past has been used to manufacture, treat, store, or dispose
of any hazardous substance and such property is free of all such substances such
that the condition of the property is in compliance with applicable
Environmental Laws (as defined below). To the Knowledge of the Company, the
Company is in compliance with all laws, regulations and other federal, state or
local governmental requirements, and all applicable judgments, orders, writs,
notices, decrees, permits, licenses, approvals, consents or injunctions relating
to the generation, management, handling, transportation, treatment, disposal,
storage, delivery, discharge, release or emission of any waste, pollutant or
toxic or hazardous substance (including, without limitation, asbestos,
radioactive material and pesticides) (the “Environmental Laws”) applicable to
the Company or its business as a result of any hazardous substance utilized by
the Company in its businesses or otherwise placed at any of the facilities
owned, leased or operated by the Company, or in which the Company has a
contractual interest.  The Company has not received any complaint, notice,
order, or citation of any actual, threatened or alleged noncompliance by the
Company with any Environmental Laws, and to the Knowledge of the Company, there
is no Litigation pending or threatened against the Company with respect to any
violation or alleged violation of the Environmental Laws, and to the Company’s
Knowledge, there is no reasonable basis for the institution of any such
Litigation.
 
    3.19     Material Agreements.  Except as disclosed in the Periodic Reports,
the Company has no other material written and oral contracts or agreements
including without limitation any: (i) contract resulting in a commitment or
potential commitment for expenditure or other obligation or potential
obligation, or which provides for the receipt or potential receipt, involving in
excess of One Hundred Thousand Dollars ($100,000.00) in any instance, or series
of related contracts that in the aggregate give rise to rights or obligations
exceeding such amount; (ii) indenture, mortgage, promissory note, loan
agreement, guarantee or other agreement or commitment for the borrowing or
lending of money or encumbrance of assets involving more than One Hundred
Thousand Dollars ($100,000.00) in each instance; (iii) agreement which restricts
the Company from engaging in any line of business or from competing with any
other Person; or (iv) any other contract, agreement, instrument, arrangement or
commitment that is material to the condition (financial or otherwise), results
of operation, assets, properties, liabilities, or business of the Company
(collectively, and together with the employment agreements, Employee Benefit
Plans and all other agreements required to be disclosed on any Schedule to this
Agreement, the “Material Company Agreements”).
 
    3.20   Disclosure.  No representation or warranty of the Company contained
in this Agreement, and no statement, report, or certificate furnished by or on
behalf of the Company to GAEAWAVE, TEY and CHAI pursuant hereto or in connection
with the transactions










11







--------------------------------------------------------------------------------










contemplated hereby, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading or omits to state a material fact necessary in
order to provide GAEAWAVE, TEY and CHAI with full and proper information as to
the business, financial condition, assets, liabilities, and results of operation
of the Company and the value of the properties or the ownership of the Company.


ARTICLE IV
Representations and Warranties of GAEAWAVE, TEY and CHAI


In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, GAEAWAVE, TEY and CHAI make the
representations and warranties set forth below to the Company.
 
 
    4.1   Organization.  GAEAWAVE is company duly organized, validly existing
and in good standing under the laws of Malaysia.  GAEAWAVE is duly qualified to
transact business in Malaysia.
 
    4.2   Authorization; Enforceability. GAEAWAVE, TEY and CHAI each has the
capacity to execute, deliver and perform this Agreement.  This Agreement and all
other documents executed and delivered by GAEAWAVE, TEY and CHAI pursuant to
this Agreement have been duly executed and delivered and constitute the legal,
valid and binding obligations of GAEAWAVE, TEY and CHAI, assuming the due
authorization, execution and delivery of this Agreement by the Company,
enforceable in accordance with their respective terms, except to the extent that
their enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principals of equity.
 
    4.3   No Violation or Conflict.  To the Knowledge of GAEAWAVE, TEY and CHAI
, the execution, delivery and performance of this Agreement and the other
documents contemplated hereby by GAEAWAVE, TEY and CHAI respectively, and the
consummation by GAEAWAVE, TEY and CHAI of the transactions contemplated hereby:
(a) do not violate or conflict with any provision of law or regulation (whether
federal, state or local), or any writ, order or decree of any court or
governmental or regulatory authority, or any provision of GAEAWAVE’s memorandum
and articles of association; and (b) do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default), cause the acceleration of performance, give to others any right of
termination, amendment, acceleration or cancellation of or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of GAEAWAVE, as the case may be, pursuant to any instrument
or agreement to which GAEAWAVE is a party or by which GAEAWAVE or its properties
may be bound or affected, other than instruments or agreements as to which
consent shall have been obtained at or prior to the Closing.
 
    4.4   Consents of Governmental Authorities and Others. GAEAWAVE has not
obtained any consent in connection with the provisions of the Malaysia Companies
Act.  No consent, approval or authorization of, or registration, qualification
or filing with any federal, state or local governmental or regulatory authority,
or any other Person, is required to be made by GAEAWAVE, TEY and CHAI in
connection with the execution, delivery or performance of this Agreement by
GAEAWAVE, TEY and CHAI or the consummation by










12







--------------------------------------------------------------------------------






them of the transactions contemplated hereby, including the execution, delivery
and performance of this Agreement by the Company.
 
    4.5   Litigation.  To the Knowledge of GAEAWAVE, TEY and CHAI there is no
Litigation pending or threatened before any court or by or before any
governmental or regulatory authority or arbitrator (a) affecting GAEAWAVE as
plaintiff or defendant or (b) against GAEAWAVE relating to the Gaeawave Shares
or the transactions contemplated by this Agreement.
 
    4.6   Brokers.  GAEAWAVE, TEY and CHAI has not employed any broker or
finder, and has not incurred and will not incur, directly or indirectly, any
broker’s, finder’s, investment banking or similar fees, commissions or expenses
in connection with the transactions contemplated by this Agreement or the
Exchange Documents.
 
    4.7   Compliance.  To the Knowledge of GAEAWAVE, TEY and CHAI, GAEAWAVE is
in compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to
GAEAWAVE and its assets and properties, except where such noncompliance would
not have a Material Adverse Effect on GAEAWAVE.  To the Knowledge of CARDTEND,
TEY and CHAI, it is not subject to any judicial, governmental or administrative
inquiry, investigation, order, judgment or decree.
 
    4.8   Charter, Bylaws and Corporate Records.  The Company has been provided
with true, correct and complete copies of (a) the memorandum and articles of
association of GAEAWAVE, as amended and in effect on the date hereof and (b) the
minute books of GAEAWAVE (containing all corporate proceedings from the date of
incorporation).  Such minute books contain accurate records of all meetings and
other corporate actions of the board of directors, committees of the board of
directors, incorporators and shareholders of GAEAWAVE, respectively, from the
date of its incorporation to the date hereof which were memorialized in writing.
 
    4.9   Capitalization.  As of the date of this Agreement, the authorized
capital stock of GAEAWAVE consists of five million (5,000,000) shares of
ordinary shares with par value of Ringgit Malaysia One (MYR1.00) per share, and
on or before the contemplated Closing Date, GAEAWAVE shall have issued and
outstanding two million five hundred thousand (2,500,000) ordinary shares at
MYR1.00 each. On or before the contemplated Closing Date, the outstanding
ordinary shares of GAEAWAVE (the “Gaeawave Shares”) shall constitute one hundred
percent (100%) of the issued and outstanding capital stock of GAEAWAVE and all
of the outstanding Gaeawave Shares shall have been duly authorized,  validly
issued and outstanding, and fully paid and non-assessable.  There are no
dividends which have accrued or been declared but are unpaid on the capital
stock of Gaeawave.
 
    4.10   Subsidiaries.  GAEAWAVE does not have any subsidiary or investment in
any corporation.
 
    4.11   Rights, Warrants, Options. There are no outstanding: (a) securities
or instruments convertible into or exercisable for any of the capital stock or
other equity interests of GAEAWAVE; (b) options, warrants, subscriptions or
other rights to acquire capital stock or other equity interests of GAEAWAVE; or
(c) commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the










13







--------------------------------------------------------------------------------


 
 
issuance or repurchase by GAEAWAVE of any capital stock or other equity
interests of GAEAWAVE, or any instruments convertible or exercisable for any
such securities or any options, warrants or rights to acquire such securities.
 
    4.12   Conduct of Business.  Since January 1st, 2009, GAEAWAVE has conducted
its businesses in the ordinary and usual course consistent with past practices
and except as already disclosed in its financial statements and reports  there
has not occurred any Material Adverse Effect in the condition (financial or
otherwise), results of operations, properties, assets, liabilities, or business
of GAEAWAVE.  Since September 16th , GAEAWAVE has not (a) amended its memorandum
and articles of association; (b) issued, sold or authorized for issuance or
sale, shares of any class of its securities (including, but not limited to, by
way of stock split or dividend) or any subscriptions, options, warrants, rights
or convertible securities or entered into any agreements or commitments of any
character obligating it to issue or sell any such securities;  (c) redeemed,
purchased or otherwise acquired, directly or indirectly, any shares of its
capital stock or any option, warrant or other right to purchase or acquire any
such capital stock; (d) suffered any damage, destruction or loss, whether or not
covered by insurance, which has had or could reasonably be expected to have a
Material Adverse Effect on any of its properties, assets, or business; (e)
granted or made any mortgage or pledge or subjected itself or any of its
properties or assets to any lien, charge or encumbrance of any kind; (f) made or
committed to make any capital expenditures in excess of $100,000; (g) become
subject to any Guaranty; (h) granted any increase in the compensation payable or
to become payable to directors, officers or employees (including, without
limitation, any such increase pursuant to any severance package, bonus, pension,
profit-sharing or other plan or commitment); (i) entered into any agreement
which would be a material agreement, or amended or terminated any existing
material agreement; (j) to the Knowledge of GAEAWAVE, TEY and CHAI, been named
as a party in any Litigation, or become the focus of any investigation by any
government or regulatory agency or authority; (k) declared or paid any dividend
or other distribution with respect to its capital stock; or (l) to the Knowledge
of GAEAWAVE, TEY and CHAI , experienced any other event or condition of any
character which has had, or could reasonably be expected to have, a Material
Adverse Effect on GAEAWAVE.


    4.13   Taxes.
 
       (a)    All Taxes payable by GAEAWAVE have been fully and timely paid or
are fully provided for.
 
       (b)   GAEAWAVE, TEY and CHAI or any Person on behalf of or with respect
to GAEAWAVE has not executed or filed any agreements or waivers extending any
statute of limitations on or extending the period for the assessment or
collection of any Tax.  No power of attorney on behalf of GAEAWAVE with respect
to any Tax matter is currently in force.
 
       (c)   GAEAWAVE is not a party to any Tax-sharing agreement or similar
arrangement with any other party (whether or not written), and neither GAEAWAVE
has not assumed any Tax obligations of, or with respect to any transaction
relating to, any other Person, or agreed to indemnify any other Person with
respect to any Tax.
 
       (d)   No Tax Return concerning or relating to GAEAWAVE or its operations
has ever been audited by a government or taxing authority, nor is any such audit
in process or pending, and GAEAWAVE has been notified of any request for such an
audit or other








14







--------------------------------------------------------------------------------




examination. To the Knowledge of GAEAWAVE, TEY and CHAI, no claim has been made
by a taxing authority in a jurisdiction where Tax Returns concerning or relating
to GAEAWAVE or its operations have not been filed, that it is or may be subject
to taxation by that jurisdiction.
 
       (e)   GAEAWAVE has never been included in any consolidated, combined, or
unitary Tax Return.
 
       (f)   To the Knowledge of GAEAWAVE, TEY and CHAI, GAEAWAVE has complied
in all material respects with all applicable Laws relating to the payment and
withholding of Taxes, and has duly and timely withheld from employee salaries,
wages and other compensation, and has paid over to the appropriate taxing
authorities, all amounts required to be so withheld and paid over for all
periods under all applicable laws.
 
    4.14   Environmental Matters.  No real property used by GAEAWAVE presently
or in the past has been used to manufacture, treat, store, or dispose of any
hazardous substance and such property is free of all such substances such that
the condition of the property is in compliance with applicable Environmental
Laws. To the Knowledge of GAEAWAVE, TEY and CHAI, GAEAWAVE is in compliance with
all Environmental Laws applicable to GAEAWAVE or its businesses as a result of
any hazardous substance utilized by GAEAWAVE in its businesses or otherwise
placed at any of the facilities owned, leased or operated by GAEAWAVE, or in
which GAEAWAVE has a contractual interest. GAEAWAVE has not received any
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance by GAEAWAVE, as the case may be, with any Environmental Laws, and
to the Knowledge of GAEAWAVE, there is no Litigation pending or threatened
against GAEAWAVE with respect to any violation or alleged violation of the
Environmental Laws, and to the Knowledge of GAEAWAVE, TEY and CHAI, there is no
reasonable basis for the institution of any such Litigation.
 
    4.15   Financial Statements. The Financial Statements of GAEAWAVE (a) have
been prepared in accordance with the books of account and records of GAEAWAVE;
(b) fairly present, and are true, correct and complete statements in all
material respects of GAEAWAVE’s financial condition and the results of their
operations at the dates and for the periods specified in those statements; (c)
have been prepared in accordance with general acceptable accounting policies,
consistently applied with prior periods; and (d) have been adjusted for the
periods ending December 31st, 2008 and August 31st, 2009 in accordance to  GAAP.
GAEAWAVE will provide all financial statements, including auditor's reports, for
compliance with the applicable statues and the regulations of the United States
Securities and Exchange Commission.
 
    4.16   Absence of Undisclosed Liabilities.  Other than as disclosed in the
Financial Statements, GAEAWAVE has no Liabilities. None of GAEAWAVE, TEY and
CHAI has any Knowledge of any circumstances, conditions, events or arrangements
which may hereafter give rise to any Liabilities of GAEAWAVE.
 
    4.17   Employment Agreements; Employee Benefit Plans and Employee
Payments.  Other than the normal employment contract and benefits generally
practiced by GAEAWAVE, GAEAWAVE is not a party to any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other








15





--------------------------------------------------------------------------------










plan, arrangement or understanding (whether or not legally binding) under which
GAEAWAVE currently has an obligation to provide benefits to any current or
former employee, officer, director, consultant or advisor of GAEAWAVE
(collectively, “Benefit Plans”).
 
    4.18   Intellectual Property.
 
       (a)   Schedule 4.18 contains a true and correct statement of all of the
Intellectual Property owned by GAEAWAVE, as well as licensing of use of its
software to third parties as at the date of this agreement.
 
       (b)    GAEAWAVE has not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any intellectual property rights of third
parties, and has not  received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that GAEAWAVE must license or refrain from using any
intellectual property rights of any third party).  To the Knowledge of GAEAWAVE,
TEY and CHAI, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any of its Intellectual
Property rights.
 
       (c)   GAEAWAVE has not granted any license, agreement, or other
permission to any third party with respect to any of its Intellectual Property,
except as disclosed in Schedule 4.18.
 
       (d)   With respect to each item of Intellectual Property, GAEAWAVE
possesses all right, title, and interest in and to the Intellectual Property
free and clear of any security interest, license or other encumbrance, except as
disclosed in Schedule 4.18.
 
       (e)   The Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge.
 
       (f)   No action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or is threatened which challenges the
legality, validity, enforceability, use, or ownership of the Intellectual
Property.
 
       (g)   None of GAEAWAVE, TEY and CHAI has agreed to indemnify any Person
for or against any interference, infringement, misappropriation, or other
conflict with respect to the Intellectual Property.
 
    4.19   Properties.  GAEAWAVE has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the Financial Statements as
being owned by GAEAWAVE or acquired after the date thereof which are,
individually or in the aggregate, material to GAEAWAVE’s businesses (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens.


    4.20   Disclosure.  No representation or warranty of CARDTRREND, TEY and
CHAI  contained in this Agreement, and no statement, report, or certificate
furnished by or on behalf of GAEAWAVE, TEY and CHAI to the Company pursuant
hereto or in connection with the transactions contemplated hereby, contains any
untrue statement of a material fact or








16







--------------------------------------------------------------------------------






omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or omits to state a material fact
necessary in order to provide the Company with full and proper information as to
the business, financial condition, assets, liabilities, or results of operation
of GAEAWAVE and the value of the properties or the ownership of GAEAWAVE.
 
    4.21   Representations and Warranties. GAEAWAVE, TEY and CHAI further hereby
represent and warrant on their own behalf to the Company that:
 
       a.    They understand  that the shares of COMPANY COMMON STOCK AND SERIES
D PREFERRED STOCK HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCIES AND NO
REGISTRATION STATEMENT HAS BEEN FILED WITH ANY REGULATORY AGENCY.
 
       b.    They are not an underwriter and would be acquiring the shares of
Company Common Stock solely for investment for his or her own account and not
with a view to, or for, resale in connection with any distribution with in the
meaning of the federal securities act, the state securities acts or any other
applicable state securities acts.
 
       c.     They are not a person in the United States of America and at the
time the buy order was originated, were outside the United States of America and
are not a citizen of the United States (a U.S. Person) as that term is defined
in Reg. S of the Securities Act of 1933 and was not formed by a U. S. person
principally for the purpose of investing in securities not registered under the
Securities Act of 1933.
 
       d.    They understand the speculative nature and risks of investments
associated with the Company, and confirm that the acquisition of the shares of
Company Common Stock would be suitable and consistent with their investment
program and that their financial position enables him or her to bear the risks
of this investment.
 
       e.    To the extent that any federal, and/or state securities laws shall
require, they hereby agree that any securities acquired pursuant to this
Agreement shall be without preference as to assets.
 
       f.    The certificate for shares of Company Common stock will contain a
legend that transfer is prohibited except in accordance with the provisions of
Regulation S.
 
       g.    They have had the opportunity to ask questions of the Company and
have received all information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company.  Further, they acknowledges receipt of:  (1) all
material books, records and financial statements of the Company; (2) all
material contracts and documents relating to the proposed transaction; (3) all
documents and reports filed with the Commission;  and, (4) an opportunity to
question the appropriate executive officers or partners.
 
       h.    They have satisfied the suitability standards and securities laws
imposed by the government of Malaysia.
 
       i.    They have adequate means of providing for their current needs and








17







--------------------------------------------------------------------------------






 
personal contingencies and have no need to sell the shares of Company Stock
acquired in the foreseeable future (that is at the time of the investment, they
can afford to hold the investment for an indefinite period of time).
 
       j.    They have sufficient knowledge and experience in financial matters
to evaluate the merits and risks of this investment and further, are capable of
reading and interpreting financial statements.  Further, they are “sophisticated
investors” as that term is defined in applicable court cases and the rules,
regulations and decisions of the United States Securities and Exchange
Commission.
 
       k.    The offer and sale of the shares of Company Common Stock referred
to herein is being made outside the United States within the meaning of and in
full compliance with Regulation S.
 
       l.    They are not a U. S. person within the meaning of Regulation S and
are not acquiring the Shares for the account or benefit of any U. S. person.
 
       m.    They agree to resell such shares of Company Common Stock only in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act of 1933, as amended, or pursuant to an available exemption
from registration.




ARTICLE V


Additional Agreements
 
    5.1   Survival of the Representations and Warranties.  The representations
and warranties and covenants set forth in Article III and Article IV of this
Agreement shall survive the Closing until the expiration of twenty-four (24)
months from the Closing Date.  No claim for indemnity with respect to breaches
of representations and warranties may be brought by any party hereto, other than
a claim for fraud or intentional misrepresentation, after expiration of the
applicable survival period therefore as set forth in this Section 5.1.
 
    5.2   Investigation.  The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made.  All statements contained herein or in any
schedule, certificate, exhibit, list or other document required to be delivered
pursuant hereto, shall be deemed to be representations and warranties for
purposes of this Agreement; provided, that any knowledge or materiality
qualifications contained herein shall be applicable to such other documents.
 
    5.3   GAEAWAVE’s, TEY’s, and CHAI’s Indemnification.  The Company agrees to
indemnify and hold harmless GAEAWAVE, TEY and CHAI  and each of GAEAWAVE’s
directors, officers, employees, Affiliates and agents (collectively known as
“Gaeawave Party”) from and against any loss, claim, liability, cost, expense or
other damages (including reasonable legal fees and expenses) (hereinafter known
as “an Gaeawave  Loss”) which is caused by or arises out of: (a) any breach or
default in the performance by the Company of any covenant or agreement made by
the Company in this Agreement; (b) any breach of any










18
 
 

--------------------------------------------------------------------------------








representation or warranty made by the Company in this Agreement; and (c) any
and all Litigation incident to any of the foregoing.
 
    5.4   Limitations on GAEAWAVE’s, TEY’s, and CHAI’s Indemnification from the
Company.  Notwithstanding anything contained herein to the contrary, the
Gaeawave Party shall not be entitled to indemnification from the Company for an
Gaeawave Loss under the provisions of Section 5.3 hereof, unless and until the
aggregate amount of all Gaeawave Losses under Section 5.3 shall have exceeded
$5,000, in which event Gaeawave Party shall be entitled to such indemnification
from the Company for all of the Gaeawave Loss that exceeds $5,000; provided,
that the amount of any Gaeawave Loss for which indemnification is provided under
Section 5.3 hereof shall be net of any amounts recovered by Gaeawave Party under
insurance policies (if any) with respect to such Gaeawave Loss from the
Company.  Gaeawave Party shall in a timely fashion submit a claim to its
insurance carrier with respect to any Gaeawave Loss from the Company for which
the Company is obligated to provide indemnification to Gaeawave Party
hereunder.  Indemnification from the Company shall be limited to US$100,000.
 
    5.5   The Company’s Indemnification.  GAEAWAVE, TEY and CHAI, jointly and
severally, agree to indemnify and hold harmless the Company, and each of its
current and former directors, officers, employees, Affiliates and agents
(hereinafter known as “Mezabay Party”) from and against any loss, claim,
liability, cost, expense or other damages (including reasonable legal fees and
expenses) (a “Company Loss”) which is caused by or arises out of: (a) any breach
or default in the performance by GAEAWAVE, TEY and CHAI of any covenant or
agreement made by GAEAWAVE, TEY and CHAI  in this Agreement; (b) any breach of
any representation or warranty made by GAEAWAVE, TEY and/or CHAI in this
Agreement; and (c) any and all Litigation incident to any of the foregoing.

    5.6   Limitations on the Company’s Indemnification.  Notwithstanding
anything contained herein to the contrary, the Company shall not be entitled to
indemnification for a Company Loss under the provisions of Section 5.5 hereof,
unless and until the aggregate amount of all Company Losses under Section 5.5
shall have exceeded $5,000, in which event the Company shall be entitled to such
indemnification from GAEAWAVE, TEY and CHAI for all Company Losses that exceeds
$5,000; provided, that the amount of any Company Losses for which
indemnification is provided under Section 5.5 hereof shall be net of any amounts
recovered by the Company under insurance policies (if any) with respect to such
Company Loss.  The Company shall in a timely fashion submit a claim to its
insurance carrier with respect to any Company Losses for which GAEAWAVE, TEY and
CHAI are obligated to provide indemnification to the Company
hereunder.  Indemnification from GAEAWAVE, TEY and CHAI shall be limited to
US$100,000.
 
    5.7   Indemnity Procedure.  A party or parties hereto agreeing to be
responsible for or to indemnify against any matter pursuant to this Agreement is
referred to herein as the “Indemnifying Party” and the other party or parties
claiming indemnity is referred to as the “Indemnified Party”.
 
       (a)    An Indemnified Party under this Agreement shall, with respect to
claims asserted against such party by any third party, give written notice to
the Indemnifying Party of any liability which might give rise to a claim for
indemnity under this Agreement within thirty (30) calendar days of the receipt
of any written claim from any such third party, but not later than twenty (20)
days prior to the date any answer or responsive pleading is due, and










19







--------------------------------------------------------------------------------




with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.
 
       (b)    The Indemnifying Party shall have the right, at its election, to
take over the defense or settlement of such claim by giving written notice to
the Indemnified Party at least fifteen (15) days prior to the time when an
answer or other responsive pleading or notice with respect thereto is
required.  If the Indemnifying Party makes such election, it may conduct the
defense of such claim through counsel of its choosing (subject to the
Indemnified Party’s approval of such counsel, which approval shall not be
unreasonably withheld), shall be solely responsible for the expenses of such
defense and shall be bound by the results of its defense or settlement of the
claim.  The Indemnifying Party shall not settle any such claim without prior
notice to and consultation with the Indemnified Party, and no such settlement
involving any equitable relief or which might have an adverse effect on the
Indemnified Party may be agreed to without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).  So long
as the Indemnifying Party is diligently contesting any such claim in good faith,
the Indemnified Party may pay or settle such claim only at its own expense and
the Indemnifying Party will not be responsible for the fees of separate legal
counsel to the Indemnified Party, unless the named parties to any proceeding
include both parties and representation of both parties by the same counsel
would be inappropriate.  If the Indemnifying Party does not make such election,
or having made such election does not, in the reasonable opinion of the
Indemnified Party, proceed diligently to defend such claim, then the Indemnified
Party may (after written notice to the Indemnifying Party), at the expense of
the Indemnifying Party, elect to take over the defense of and proceed to handle
such claim in its discretion and the Indemnifying Party shall be bound by any
defense or settlement that the Indemnified Party may make in good faith with
respect to such claim.  In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim.


       (c)    The parties agree to cooperate in defending such third party
claims and the Indemnified Party shall provide such cooperation and such access
to its books, records and properties as the Indemnifying Party shall reasonably
request with respect to any matter for which indemnification is sought
hereunder; and the parties hereto agree to cooperate with each other in order to
ensure the proper and adequate defense thereof.
 
       (d)    With regard to claims of third parties for which indemnification
is payable hereunder, such indemnification shall be paid by the Indemnifying
Party upon the earlier to occur of:  (i) the entry of a judgment against the
Indemnified Party and the expiration of any applicable appeal period, or if
earlier, five (5) days prior to the date that the judgment creditor has the
right to execute the judgment; (ii) the entry of an unappealable judgment or
final appellate decision against the Indemnified Party; or (iii) a settlement of
the claim.  Notwithstanding the foregoing, provided that there is no dispute as
to the applicability of indemnification, the reasonable expenses of counsel to
the Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party if such expenses are a liability of the Indemnifying Party.  With regard
to other claims for which indemnification is payable hereunder, such
indemnification shall be paid promptly by the Indemnifying Party upon demand by
the Indemnified Party.










20







--------------------------------------------------------------------------------










ARTICLE VI
Closing; Deliveries; Conditions Precedent
 
    6.1   Closing; Effective Date.  All proceedings taken and all
documents  executed at the Closing shall be deemed to have been taken, delivered
and executed simultaneously, and no proceeding shall be deemed taken nor
documents deemed executed or delivered until all have been taken, delivered and
executed.
 
    6.2    Deliveries.
 
       6.2.1    At Closing, the Company shall deliver the following documents to
TEY and CHAI.
 
       (a)     consent minutes from the Board of Directors of the Company
confirming the appointment of TEY YONG QING holding Malaysian I/C Card Number
840623-07-5685 of 110, Taman Perdana, Jalan Bakri, 84000, Muar, Johor,
Malaysia], SHOON HAU TSIN holding Malaysian I/C Card Number 790515-14-5153 of
30, Jalan SS20/18, Damansara Utama, 47400, Petaling Jaya, Selangor, Malaysia,
FAN FOO MIN holding Malaysian I/C Card Number 750619-01-5103 of 21, Jalan
 Perdana 2/4, Pandan Perdana, 55300, Kuala Lumpur, Malaysia and THUM MAY YIM
holding Malaysian I/C Card Number 631223-08-5234 of No.59-1, Jalan 35/26, Block
E, Rampai Court, Setapak, 53300 Kuala Lumpur, Malaysia, as Directors of the
Company with effect from the Closing Date; and;
 
       (b)    the certificates representing the Exchange Consideration;
 
       (c)    certificates, dated the Closing Date, of an officer of the Company
setting forth that authorizing resolutions were adopted by the Company’’s Board
of Directors approving the terms and conditions of this Agreement and the other
documents contemplated hereby and the transactions contemplated hereby and
thereby; and
 
       (d)    the resignation notices of all the directors and officers as
referred to in Section 6.3(d).
 
       6.2.2    At Closing, GAEAWAVE, TEY and CHAI shall deliver the following
documents to the Company:
 
       (a)    the certificates representing 100% of the outstanding Gaeawave
Shares to be delivered to the Company duly endorsed by all the directors of
GAEAWAVE;
 
       (b)    a certificate each from the Registrar of Companies of Malaysia,
certified by the Company Secretary of GAEAWAVE, as of a recent date, as to the
good standing of the company and certifying its Memorandum and Articles of
Association;
 
       (c)    certificates, dated the Closing Date, of the Company Secretary of
GAEAWAVE setting forth that authorizing resolutions were adopted by


 
 
21
 
 
 
 

--------------------------------------------------------------------------------

 



GAEAWAVE’s Board of Directors approving the terms and conditions of this
Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby;
 
       (d)    the Financial Statements;
 
       (e)     the certificates referred to in Section 6.4(d).
 
    6.3           Conditions Precedent to the Obligations of GAEAWAVE, TEY and
CHAI.  Each and every obligation of  to consummate the transactions described in
this Agreement and any and all liability of GAEAWAVE, TEY and CHAI to the
Company shall be subject to the following conditions precedent:
 
    (a)   Representations and Warranties True.  Each of the representations and
warranties of the Company contained herein or in any certificate or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.
 
    (b)   Performance.  The Company shall have performed and complied in all
material respects with all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by them on or prior to the
Closing Date.
 
    (c)   No Material Adverse Change.  Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of the Company between the date of execution of this
Agreement and the Closing Date.
 
    (d)   Resignations of Directors and Officers.  The Company shall have
delivered to TEY and CHAI the resignation notices of all the existing directors
and officers dated the date of Closing.
 
    (e)   Appointment. TEY YONG QING, SHOON HAU TSIN, FAN FOO MIN and THUM MAY
YIM shall have been appointed as directors of the Company.
 
 
    (f)   Consents.  The Company shall have obtained all authorizations,
consents, waivers and approvals as may be required to consummate the
transactions contemated by this Agreement.
 
    (g)   Due Diligence Review.   GAEAWAVE, TEY and CHAI shall have completed
their due diligence investigation of the Company to their satisfaction, in their
sole and absolute discretion.
 
    6.4   Conditions Precedent to the Obligations of the Company.  Each and
every obligation of the Company to consummate the transactions described in this
Agreement and any and all liability of the Company to GAEAWAVE, TEY and CHAI
shall be subject to the fulfillment of the following conditions precedent:
 
    (a)   Representations and Warranties True.  Each of the representations and
warranties of GAEAWAVE, TEY and CHAI contained herein or in any certificate or
other












22






 
 

--------------------------------------------------------------------------------

 


document delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the Closing Date with the same force and effect as though made on
and as of such date.
 
    (b)   Performance.  GAEAWAVE, TEY and CHAI shall have performed and complied
in all material respects with all of the agreements, covenants and obligations
required under this Agreement to be performed or complied with by it on or prior
to the Closing Date.
 
    (c)   No Material Adverse Change.  Except as expressly permitted or
contemplated by this Agreement, no event or condition shall have occurred which
has adversely affected or may adversely affect in any respect the condition
(financial or otherwise) of GAEAWAVE between the date of execution of this
Agreement and the Closing Date.
 
    (d)   TEY and CHAI Undertaking.  TEY and CHAI hereby undertake that they
shall cause the directors appointed pursuant to Section 6.3 (d) above to approve
the Spin-off of Payment Business Solutions Sdn. Bhd. (“PBS”) and all the
existing Subsidiaries and Affiliate companies of the Company, which are being
re-structured under PBS, as soon as practicable after the Closing but shall not
be later than seven (7) days after the Closing.
 
    (e)   Consents. GAEAWAVE, TEY and CHAI shall have obtained all
authorizations, consents, waivers and approvals as may be required to consummate
the transactions contemplated by this Agreement, including but not limited to
those with respect to any material agreement entered into by, and licenses
granted to, GAEAWAVE.
 
    (f)   Due Diligence Review.  The Company shall have completed its due
diligence investigation of GAEAWAVE to its satisfaction, in its sole and
absolute discretion.
 
    (g)   Consolidated Financial Statements. GAEAWAVE, TEY and CHAI shall have
delivered to the Company GAEAWAVE’s audited consolidated balance sheets,
statement of operations, changes in stockholders equity and cash flow as of and
for the fiscal year ended December 31st, 2008 and audited financial statements
as at  August 31st, 2009 or later.  The financial statements described above in
this Section 6.4(g) shall: (a) have been prepared in accordance with the books
of account and records of GAEAWAVE; (b) fairly present, and are true, correct
and complete statements in all material respects of GAEAWAVE’s financial
condition and the results of its operations at the dates and for the periods
specified in those statements; and (c) have been prepared in accordance
with  accounting principles acceptable to the Company consistently applied with
prior periods and with adjustments made in accordance to GAAP.
 
    6.5   Best Efforts.  Subject to the terms and conditions provided in this
Agreement, each of the parties shall use their respective best efforts in good
faith to take or cause to be taken as promptly as practicable all reasonable
actions that are within its power to cause to be fulfilled those of the
conditions precedent to its obligations or the obligations of the other parties
to consummate the transactions contemplated by this Agreement that are dependent
upon its actions, including obtaining all necessary consents, authorizations,
orders, approvals and waivers.
 
    6.6   Termination.  This Agreement and the transactions contemplated hereby
may be terminated (a) at any time by the mutual consent of the parties hereto;
(b) TEY and CHAI jointly or by the Company, if the Closing has not occurred on
or prior to September 19th








23
 
 
 
 

--------------------------------------------------------------------------------

 


 
2009 (such date of termination being referred to herein as the “Termination
Date”), provided the failure of the Closing to occur by such date is not the
result of the failure of the party seeking to terminate this Agreement to
perform or fulfill any of its obligations hereunder; (c) by TEY and CHAI jointly
or severally  at any time at or prior to Closing in their or individual’s sole
discretion if (i) any of the representations or warranties of the Company in
this Agreement are not in all material respects true, accurate and complete or
if the Company breaches in any material respect any covenant contained in this
Agreement, provided that such misrepresentation or breach is not cured within
ten (10) business days after notice thereof, but in any event prior to the
Termination Date or (ii) any of the conditions precedent to the Company’s
obligations to conduct the Closing have not been satisfied by the date required
thereof; or (d) by the Company at any time at or prior to Closing in its sole
discretion if (i) any of the representations or warranties of GAEAWAVE, TEY and
CHAI in this Agreement are not in all material respects true, accurate and
complete or if GAEAWAVE, TEY and/or CHAIT breaches in any material respect any
covenant contained in this Agreement, provided that such misrepresentation or
breach is not cured within ten (10) business days after notice thereof, but in
any event prior to the Termination Date or (ii) any of the conditions precedent
to GAEAWAVE’s, TEY’S and/or CHAI’s,  obligations to conduct the Closing have not
been satisfied by the date required thereof.  If this Agreement is terminated
pursuant to this Section 6.6, written notice thereof shall promptly be given by
the party electing such termination to the other party and, subject to the
expiration of the cure periods provided in clauses (c) and (d) above, if any,
this Agreement shall terminate without further actions by the parties and no
party shall have any further obligations under this Agreement.  Notwithstanding
the preceding sentence, the respective indemnification obligations of the
parties under Article V shall survive the termination of this Agreement.
 
    6.7   Rescission. Not withstanding Section 6.6 above and the Closing, either
party shall be entitled to immediately rescind the transactions contemplated and
completed hereby (“hereinafter referred to as the “Rescission”) within two (2)
months from the Closing Date if, at any time during such period, a party
discovers that any of the representations or warranties of the other party in
this Agreement are not in all material respects true, accurate and complete or
if the other party breaches in any material respect any covenant contained in
this Agreement, and that the Rescission shall be deemed effective upon a written
notice (“hereinafter referred to as the “Rescission Notice”) sent promptly to
the other party by the party which elects such Rescission. In the event of the
Rescission, the following shall be effectuated or deemed effectuated
automatically: (i) Ng King Kau and/or other directors who have resigned upon the
Closing shall be re-appointed as director(s) of the Company; (ii) all the
persons appointed as directors of the Company pursuant to Section 6.3 (e) shall
resign as directors of the Company immediately after Ng King Kau has been
re-appointed as a director of the Company; (iii) all the persons who are
appointed as officers subsequent to the Closing Date shall resign from the
respective positions and any employment contract, if executed, shall be
terminated automatically on the date of the Rescission Notice and Ng King Kau
and Wong Chee Leong shall be re-appointed as the Chief Executive Officer and
Chief Financial Officer of the Company, respectively, immediately thereafter;
(iv) all shares of the Series D Preferred Stock issued pursuant to this
Agreement shall be automatically rescinded on the date of the Rescission Notice;
(v) all shares of the Company Common Stock pursuant to the conversion of the any
share of the Series D Preferred Stock shall be automatically rescinded on the
date of the Rescission Notice; (vi) all the certificates representing 100% of
the outstanding Gaeawave Shares delivered to the Company pursuant to Section
6.2.2 (a) by TEY and CHAI, if they have not been transferred to the name of the
Company, shall be returned to TEY and CHAI respectively, and if the transfer of
such shares to the name of the










24
 
 
 
 

--------------------------------------------------------------------------------

 












Company have been effectuated, Gaeawave shall immediately transfer such shares
to TEY and CHAI in the original proportion previously held by them respectively;
(vii) all other corporate documents of the Company that have been given to TEY
and CHAI shall be returned to the  Company within five (5) days from the date of
Rescission Notice; and (viii) all other corporate documents of Gaeawave that
have been given to the Company shall be returned to Gaeawave within five (5)
days from the date of Rescission Notice. Upon the issuance of the Rescission
Notice, other than the obligations contained in this Section 6.7 by the parties,
no party shall have any further obligations under this Agreement.
 
    6.8   Registration Rights.  After the conversion of all the shares of the
Series D Preferred Stock to shares of Company Common Stock by TEY and CHAI, the
Company shall, upon request made by TEY and CHAI, undertake to take all
necessary steps to prepare and file a registration statement pursuant to the
Securities Act in connection with the proposed resale by the holders of shares
of Common Stock of the Company which are to be issued as a consequence of this
Agreement. The Company will use all efforts to promptly follow up with the SEC
and to ensure that expeditious responses are given to any SEC enquiries relating
to the best efforts to effect the registration of 100% of such shares of the
Company Common Stock then owned by TEY and CHAI and as requested by TEY and CHAI
to be included in such registration statement, all to the extent required to
permit the sale or other disposition by TEY and CHAI of such shares.  The
Company will notify TEY and CHAI of the date of effectiveness of any
registration statement in which such Company Common Stock is registered. All
expenses incurred by the Company in connection with the registration of such
securities pursuant to this Section 6.8 shall be borne by the Company.




ARTICLE VII
Covenants
 
    7.1   General Confidentiality.  Each of the Parties will treat and hold as
such all of the Confidential Information of the other Parties, refrain from
using any of the Confidential Information except in connection with this
Agreement, and unless there is a closing on the Exchange, deliver promptly to
the owner of such Confidential Information or destroy, at the request and option
of the owner of the Confidential Information, all tangible embodiments (and all
copies) of the Confidential Information which are in its possession. In the
event that any of the Parties is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, that Party will notify the affected Party promptly of
the request or requirement so that the affected Party may seek an appropriate
protective order or waive compliance with the provisions of this Section
7.1.  If, in the absence of a protective order or the receipt of a waiver
hereunder, any of the Parties is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, that Party may disclose the Confidential Information to the tribunal;
provided, however, that the disclosing Party shall use its commercially
reasonable efforts to obtain, at the request of the affected Party, an order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as the affected Party
shall designate. The foregoing provisions shall not apply to any Confidential
Information which is generally available to the public immediately prior to the
time of disclosure.






25






 
 

--------------------------------------------------------------------------------

 






    7.2   Tax Treatment.  The Company, GAEAWAVE, TEY and/or CHAI will not
knowingly take any action, written or otherwise, which would result in the
transactions contemplated by this Agreement not being accounted for as tax-free
exchange under the Code.
 
    7.3   General.  In case at any time after the Closing Date any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Article V).


ARTICLE VIII
Miscellaneous
 
    8.1   Notices.  Any notice, demand, claim or other communication under this
Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):
 
    If to the Company:         Mezabay International, Inc.
            800 5thAvenue, Suite 4100,
               Seattle, WA,
               USA.




If to GAEAWAVE,
TEY or CHAI                                                Gaeawave  Sdn. Bhd.
                   02-1-C, Jalan Usahawan,
                                                                        SME
Technopreneur Centre 2,
                                                                        63000
Cyberjaya,
                Selangor, Malaysia.




Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.
 
    8.2   Entire Agreement; Incorporation.  This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein.  All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.










26






 
 

--------------------------------------------------------------------------------

 


 
    8.3   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.
 
    8.4   Assignment.  This Agreement may not be assigned by any party without
the written prior consent of the other parties.  Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
 
    8.5   Waiver and Amendment.  Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties thereto at any
time.  Any such waiver, extension or amendment shall be evidenced by an
instrument in writing executed on behalf of the party against whom such waiver,
extension or amendment is sought to be charged.  No waiver by any party hereto,
whether express or implied, of its rights under any provision of this Agreement
shall constitute a waiver of such party’s rights under such provisions at any
other time or a waiver of such party’s rights under any other provision of this
Agreement.  No failure by any party thereof to take any action against any
breach of this Agreement or default by another party shall constitute a waiver
of the former party’s right to enforce any provision of this Agreement or to
take action against such breach or default or any subsequent breach or default
by such other party.
 
    8.6    No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, except as otherwise
provided herein.
 
    8.7   Severability.  In the event that any one or more of the provisions
contained in this Agreement, or the application thereof, shall be declared
invalid, void or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto.  The
parties further agree to replace such invalid, void or unenforceable provision
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, void or
unenforceable provision.
 
    8.8   Expenses.  Except as otherwise provided herein, each party agrees to
pay, without right of reimbursement from the other party, the costs incurred by
it incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.
 
    8.9   Headings.  The table of contents and the section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.










27








 
 

--------------------------------------------------------------------------------

 
 
    8.10   Other Remedies; Injunctive Relief.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.  In any action at law or suit in equity to enforce this Agreement or the
rights of the parties hereunder, the prevailing party in any such action or suit
shall be entitled to receive a reasonable sum for its attorneys’ fees and all
other reasonable costs and expenses incurred in such action or suit.
 
    8.11   Final Version, Counterparts and Amendment.  This document is the
final version of this Agreement and supersedes any other version that may have
been executed and in the event of any other conflicting version, this document
shall prevail. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Facsimile signatures shall be deemed
valid and binding. Any amendment to this Agreement shall be valid and effective
only with the full signature of each of the signors that appear in page 30 of
this document
 
    8.12   Remedies Exclusive.  Except in the case of fraud or equitable
remedies expressly provided for herein, the parties acknowledge and agree that
the indemnification provisions set forth in Article V of this Agreement
constitute the parties’ sole and exclusive remedy with respect to any and all
claims relating to the transactions contemplated by this Agreement.
 
    8.13   Governing Law.  This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of Nevada,
without reference to the choice of law principles thereof.
 
    8.14   Jurisdiction and Venue.  This Agreement shall be subject to the
exclusive jurisdiction of the courts of the State of Nevada.  The parties to
this Agreement agree that any breach of any term or condition of this Agreement
shall be deemed to be a breach occurring in the State of Nevada by virtue of a
failure to perform an act required to be performed in the State of Nevada and
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Nevada for the purpose of resolving any disputes among the parties
relating to this Agreement or the transactions contemplated hereby.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, or any judgment entered
by any court in respect hereof brought in the State of Nevada, and further
irrevocably waive any claim that any suit, action or proceeding brought in the
State of Nevada has been brought in an inconvenient forum.
 
    8.15   Participation of Parties.  The parties hereby agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that








28






 
 

--------------------------------------------------------------------------------

 








ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
    8.16   Further Assurances.  The parties hereto shall deliver any and all
other instruments or documents reasonably required to be delivered pursuant to,
or necessary or proper in order to give effect to, all of the terms and
provisions of this Agreement including, without limitation, all necessary stock
powers and such other instruments of transfer as may be necessary or desirable
to transfer full and complete ownership of the shares of GAEAWAVE Common Stock
free and clear of any liens or encumbrances.
 
    8.17   Publicity.  No public announcement or other publicity concerning this
Agreement or the transactions contemplated hereby shall be made without the
prior written consent of the Company and TEY and CHAI jointly as to form,
content, timing and manner of distribution.   Nothing contained herein shall
prevent any party from making any filing required by federal or state securities
laws or stock exchange rules.
 
    8.18   No Solicitation.  Neither GAEAWAVE nor the Company shall authorize or
permit any of its officers, directors, agents, representatives, managers,
members, agents, or advisors to solicit, initiate or encourage or take any
action to facilitate the submission of inquiries, proposals or offers from any
person relating to any matter concerning any merger, consolidation, business
combination, recapitalization or similar transaction involving GAEAWAVE or the
Company, respectively, other than the transaction contemplated by this Agreement
or any other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to each of the parties of the
transactions contemplated hereby.  GAEAWAVE and the Company will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.




[REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]
 
 








29










 
 

--------------------------------------------------------------------------------

 







 


          IN WITNESS WHEREOF, the parties hereto have each executed and
delivered this Agreement as of the day and year first above written.


                                 MEZABAY INTERNATIONAL, INC. (“COMPANY”)






                                  By: ______________________________________
                                               King K. Ng
                                               Director & Chief Executive
Officer


                                  GAEAWAVE SDN. BHD. (“GAEAWAVE”)




 
 
                                  By: _____________________________________
                                               Tey Yong Qing
                                               Director
 
 
                                  TEY YONG QING (”TEY”)




                                  By: _______________________________________
                                               Tey Yong Qing
                                               Malaysian I/C No.: 840623-07-5685


  CHAI KOK WAI (“CHAI”)


 
 
                  By: _______________________________________
                               Chai Kok Wai
                               Malaysian I/C No.: 721103-08-6143














30




 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT A


RIGHTS AND PREFERENCES OF SERIES D
PREFERRED STOCK


The Ten Million (10,000,000) shares of Mezabay International, Inc.’s preferred
stock of par vale $0.001 (“Series D Preferred Stock”) issued to TEY and CHAI
pursuant to the transaction contemplated in this Agreement shall have the
following rights and preferences:


1.  
No preference ranking ahead of shares of Company Common Stock at dissolution or
any distribution of assets.



2.  
No voting rights at all general or special meetings of the Company or via
shareholder resolutions.



3.  
Shall be entitled to any interest or stock dividend or cash dividend, including
any shares of any spin-off (“Dividend”) that may be distributed by the Company,
at the rate of One Hundred (100) times the Dividend declared for each share of
Company Common Stock.



4.  
Subject to Sections 5, 6, 7 and 8 stipulated below, each of the holders of the
shares of Series D Preferred Stock {“Holders”}shall have the right to convert
such shares of Series D Preferred Stock into shares of Company Common Stock at
the rate of one (1) share of Series D Preferred Stock converting into One
Hundred (100) shares of Company Common Stock.



5.  
Within seven (7) days from the issuance date of the Ten Million (10,000,000)
shares of the Series D Preferred Stock, each of the Holders will be entitled to,
and shall, surrender to the Company Fifty percent (50%) of the shares of Series
D Preferred Stock issued to him/her pursuant to this Agreement, aggregating to
Five Million (5,000,000) shares of the Series D Preferred Stock from all the
Holders, for conversion into shares of Company Common Stock, at the rate of One
Hundred (100) shares of Company Common Stock to be issued for each share of
Series D Preferred Stock surrendered.



6.  
Within five (5) business days from the date the Company effectively amend its
Article of Incorporation for the increase in its authorized number of shares of
the Company Common Stock to minimum of three billion (3,000,000,000) shares or
more, each of the Holders will be entitled to, and shall, surrender to the
Company Fifty percent (50%) of the shares of Series D Preferred Stock issued to
him/her pursuant to this Agreement, aggregating to Five Million (5,000,000)
shares of the Series D Preferred Stock from all the Holders, for conversion into
shares of Company Common Stock, at the rate of One Hundred (100) shares of
Company Common Stock to be issued for each share of Series D Preferred Stock
surrendered.



7.  
Within ten (10) business days from the respective dates of surrender of the
Holder’s shares of Series D Preferred Stock, the Company will issue a new
certificate or certificates for the requisite number of shares of Company Common
Stock to the said Holder.









31






 
 

--------------------------------------------------------------------------------

 










8.  
The shares of Company Common Stock so issued to the Holder pursuant to the
conversion of the shares of Series D Preferred Stock surrendered by him/her will
be issued under Regulation S and will bear a legend as described in Section 2.5
of this Share Exchange Agreement.





[REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]








































































32






 
 

--------------------------------------------------------------------------------

 




 


SCHDULE 2.1


List of Gaeawave Stockholders and No. of shares of Series D Preferred Stock
to be Issued to




Name                Address               No. of  Shares of Series D Preferred
Stock


Tey Yong Qing               110, Taman
Perdana                                        5,000,000
Malaysian I/C No.:             Jalan Bakri, 84000, Muar
[840623-07-5685]             Johor, Malaysia


Chai Kok Wai                  A-6-1, Seri Cendekia
Condo,                         5,000,000
Malaysia I/C No.:            Jalan 4/124, Taman Connaught,
[721103-08-6143]             56100 Cheras, Kuala Lumpur,
Malaysia


       ______________________________________________________________


TOTAL: 2 Individuals                               10,000,000
       ______________________________________________________________






[REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]






































33

 
 

--------------------------------------------------------------------------------

 

SCHDULE 4.11


Outstanding Convertible Securities, Options, Warrants and other Rights and/or
Commitments of GAEAWAVE.




(a)  
Securities or instruments convertible into or exercisable for any of the capital
stock or other equity interests of GAEAWAVE.:



NONE


(b)  
Options, warrants, subscriptions or other rights to acquire capital stock or
other equity interests of GAEAWAVE :



NONE


(c)  
Commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by GAEAWAVE and  of
any capital stock or other equity interests of GAEAWAVE, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities:



    NONE


 [REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]












































34

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.18


INTELLECTUAL PROPERTY OF GAEAWAVE.


NONE.




[REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]






































































35





 
 

--------------------------------------------------------------------------------

 
